DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4 and 13, the examiner first notes, claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
Applicant discloses, "the hemodynamic parameter can include one or more of a maximum occluded peripheral venous pressure (MOPVP), a cuff occluded rise of peripheral venous pressure (CORRP), and an integrated occluded peripheral venous pressure (IOPVP). The hemodynamic parameter can, additionally or alternatively, include one or more of a baseline (non-occluded) pressure reading, a rise time to 63% of the maximum occluded venous pressure, a mean square error, and a wavelet matching parameter" (¶ [0037]). Applicant appears to disclose a "wavelet matching parameter" as an alternative/additional parameter to that of MOPVP, CORRP, and/or IOPVP. However, the above-noted claims recite generating or achieving at least one of a maximum occluded peripheral venous pressure, a cuff occluded rise of peripheral venous pressure, and an integrated occluded peripheral venous pressure by comparing wavelets within a signal to a template wavelet, suggesting a "wavelet matching parameter" is, or is used to determine, at least one of MOPVP, CORRP, and/or IOPVP. Applicant does not disclose any or a sufficient algorithm for determining at least one of MOPVP, CORRP, and/or IOPVP by comparing wavelets within the signal to a template wavelet function, such that claims 4 and 13 contain subject matter which was not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the resuscitative fluid" in the claim. For the purpose of this Office action, the limitation "wherein an amount of the resuscitative fluid is delivered to the peripheral vein from the fluid source through the intravenous access device based on the resuscitation score" will be further discussed with the understanding the limitation is within the scope of the following, "wherein an amount of fluid is delivered to the peripheral vein from the fluid source through the intravenous access device based on the resuscitation score" comparable to, e.g., claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-10 recites the steps of determining a hemodynamic parameter by comparing wavelets within the signal to a template wavelet function, and generating a resuscitation score based on the hemodynamic parameter. These steps, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by a "controller device" nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the controller device language, determining a hemodynamic parameter encompasses a user mentally/manually comparing a signal, or portions thereof, to a template. Additionally, generating a score encompasses the user mentally/manually considering the result of the comparison to judge a subject's resuscitation status. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an occlusion device configured to occlude a peripheral vein, an intravenous access device having a pressure sensor element, and the above-noted controller device for performing the steps of the abstract idea. The occlusion device and IV device with a pressure sensor element are used only for the purpose of gathering data, i.e., a peripheral venous pressure value in response to the occlusion of a peripheral vein by the occlusion device, for input to the controller device and/or the abstract idea. Accordingly, these elements are provided merely for the insignificant extrasolution activity of data gathering, and are comparable to activities that the courts have found to be insignificant extra-solution activity, such as performing clinical tests on individuals to obtain input for an equation. See MPEP 2106.05(g). The controller device is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of comparing and analyzing data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim additionally includes a "wherein" clause ("wherein an amount of the resuscitative fluid is delivered to the peripheral vein from the fluid source through the intravenous access device based on the resuscitation score"). However, this clause does not limit the structure of the claimed system. Specifically, unlike claim 11, which practically applies the abstract idea by the controller device signaling a component of the intravenous access device to allow an amount of fluid to be delivered from an external fluid source to the vein based on the resuscitation score, there is no indication the system of claim 1 actually applies the resuscitation score in any manner. As the wherein clause recites, at best, an intended use of the system, rather than a step the system itself actually performs, there wherein clause do not similarly does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller device to perform the steps of the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. The other recited elements are provided only for the purpose of data gathering. Mere instructions to apply an exception using a generic computer component and the additional of insignificant extrasolution activities do not provide an inventive concept. Accordingly, claims 1-10 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0004492 A1 (Munis) in view of WO 2012/079120 A1 (Woodford), "Cuff-Occluded Rate of Rise of Peripheral Venous Pressure […]" (Wolf) and US 2011/0071376 A1 (McKenna).
Regarding claims 1, 4, 7, 10, 11 and 13, Munis teaches/suggests a system comprising: 
an IV access device (fluid conduit(s) 32, 34, 36, infusion pump 30, catheter 38) having a pressure sensor element configured to detect a peripheral venous pressure of a peripheral vein of a patient (pressure sensor 80) and to interface with an external fluid source for fluid delivery into the peripheral vein (fluid source 16 in fluid communication with infusion pump 30); 
a controller device physically coupled to the pressure sensor element and the external fluid source (controller 86); a non-transitory computer-readable device storing instructions executable by the controller device to perform operations that facilitate hemodynamic resuscitation (hardware means for storing a program for closed-loop control, as described in ¶ [0049]), the operations comprising/the controller device being configured for: receiving a signal comprising data related to the peripheral venous pressure value (¶ [0038]); processing the signal to determine/achieve a hemodynamic parameter indicative of resuscitation status (Fig. 5, steps 362 and 366, comparing PVP and a target PVP range); and signaling a component of the intravenous access device to allow an amount of fluid to be delivered from an external fluid source to the vein based on the hemodynamic parameter (Fig. 5, steps 368-376, 380-388); and
a display device to display data related to the peripheral venous pressure (display 50). 
Munis does not expressly teach the controller device is configured for generating/achieving a resuscitation score based on the hemodynamic parameter, signaling the external fluid source to deliver resuscitative fluid based on the resuscitation score, or displaying the resuscitation score on the display device. 
Woodford teaches/suggests a device comprising a controller device (computer processing apparatus or a device) and a display device (display means 606), wherein the controller device is configured for receiving a signal comprising hemodynamic data; processing the signal to determine a hemodynamic parameter (pg. 3, lines 9-18); generating and displaying, via the display device, a resuscitation score based on the hemodynamic parameter (pg. 4, lines 22-28); and controlling administration of resuscitative fluid based on the displayed score (Fig. 3, step 306 and corresponding description).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Munis with the controller device being configured for generating a resuscitation score based on the hemodynamic parameter, and controlling delivery of resuscitative fluid based on said resuscitation score, and the display device being configured for displaying the resuscitation score as taught/suggested by Woodford in order to permit a user (e.g., nurse, clinician, etc.) to readily visualize a degree of deviation in the hemodynamic parameter(s) from one or more target/reference values and/or facilitate determining the extent of an abnormal volume condition (Woodford, pg. 4, line 22 - pg. 5, line 2) and/or a simple substitution of one known value (score derived from a hemodynamic parameter) for guiding fluid resuscitation for another (hemodynamic parameter itself and/or its value relative to a threshold(s)) to yield no more than predictable results. See MPEP 2143(I)(B).
Munis as modified does not teach peripheral venous pressure is detected in response to an occlusion of a peripheral vein by an occlusion device physically coupled to the controller device. 
Wolf teaches/suggests a system comprising an occlusion device configured to occlude a peripheral vein, wherein the occlusion device is a cuff-type device configured to occlude the peripheral vein by cuff occlusion (pg. 205, standard blood pressure cuff); an intravenous access device having a pressure sensor element configured to detect a peripheral venous pressure value in response to the occlusion of a peripheral vein by the occlusion device (pgs. 305-306, intravenous catheter connected to a disposable pressure transducer); and a controller device (pgs. 305-306, computer) configured for receiving a signal comprising data related to the peripheral venous pressure value; and process the signal to determine a hemodynamic parameter indicative of the patient's resuscitation status, wherein the hemodynamic parameter comprises a CORRP (pgs. 305-306, recording venous pressures in response to cuff inflation and compute CORRP based thereon). Wolf additionally discloses CORPP can be used to detect blood loss earlier than other commonly used hemodynamic parameters (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Munis with an occlusion device configured to occlude a peripheral vein, wherein the occlusion device is a cuff-type device configured to occlude the peripheral vein by cuff occlusion, and detecting the peripheral venous pressure in response to an occlusion of a peripheral vein by the occlusion device, wherein the controller device determines a hemodynamic parameter such as CORPP as taught/suggested by Wolf in order to determine an alternate or additional hemodynamic parameter that may be useful in detecting blood loss earlier than other parameters (Wolf, Abstract). 
Munis as modified does not teach the hemodynamic parameter is determined by comparing wavelets within the signal to a template wavelet function. 
However, as noted above, Wolf teaches/suggests monitoring a characteristic or signature of the peripheral venous pressure signal as a function of time (e.g., the rate of rise) in response to cuff occlusion as a hemodynamic parameter indicative of blood loss. Additionally, McKenna teaches/suggests a method comprising processing a signal to determine a hemodynamic parameter by comparing wavelets within the signal to a template wavelet function (¶¶ [0015]-[0016]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Munis with the controller being configured for processing the signal to determine a hemodynamic parameter, such as CORPP, by comparing wavelets within the signal to a template wavelet function as taught/suggested by McKenna in order to enable a more accurate estimation of the hemodynamic parameter than a comparison of signal characteristics in one dimension (McKenna, ¶ [0016]).
Regarding claim 2, Munis as modified teaches/suggests the IV access device comprises a valve configured to allow the fluid delivery from the fluid source when controlled by the controller device (valve 100; ¶ [0033] where valve member 100 is operatively coupled to the flexible passage line 64 so as to permit fluid flow through the passage 64 or to occlude fluid flow through the passage 64; ¶ [0036] where controller 86 is operatively connected to the valve actuators 106).
Regarding claim 3, Munis as modified teaches/suggests the resuscitative fluid comprises a fluid, a blood product, a medication, or a resuscitative solution (¶ [0027] blood, saline solution, or other desired fluids and medications). 
Regarding claim 6, Munis as modified teaches/suggests the IV access device comprises a disposable intravenous tube, a needle, a catheter, or a valve (fluid conduit(s) 32, 34, 36, catheter 38, etc.).
Regarding claim 7, Munis as modified teaches/suggests the controller device comprises a display device (display 50). Munis as modified does not expressly teach the display device is configured to display the resuscitation score. Woodford teaches/suggests a comparable system having a display configured display a resuscitation score (pg. 4, lines 22-28). 
Regarding claim 9, Munis as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the controller device is physically coupled to the occlusion device. However, since Munis discloses the controller is configured for automatically initiating detection of the monitored hemodynamic parameter at predetermined intervals (e.g., ¶ [0045]), and Wolf discloses determination of CORPP is dependent upon control of an occlusion device (e.g., inflating a cuff), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Munis with the controller being further physically coupled to the occlusion device in order to permit said controller to automatically determine a patient's CORPP at predetermined intervals, e.g., by stopping fluid administration and inflating the occlusion device.
Regarding claim 12, Munis as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach the resuscitation score is additionally based on applying a weighting function to the hemodynamic parameter.
Woodford discloses generating a resuscitation score by applying a weighting function to a hemodynamic parameter (pg. 5, lines 9-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the non-transitory computer-readable device of Munis with the operations comprising generating the resuscitation score by additionally applying a weighting function to the hemodynamic parameter as taught and/or suggested by Woodford in order to adjust the influence the parameter has on determining the extent of an abnormal condition, thereby ensuring the resuscitation score is not unduly influenced by parameters that are less sensitive to volume changes (Woodford, pg. 5, lines 9-21). 

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munis in view of Woodford, Wolf and McKenna as applied to claim(s) 1 above, and further in view of US 2005/0197585 A1 (Brockway).
Regarding claim 5, Munis as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the pressure sensor comprises a first wireless communication device configured to transmit the signal to the controller device that comprises a second wireless communication device.
Brockway teaches/suggests an IV access device (Fig. 1, where transdermal catheter portion 110 can be inserted into an artery or vein) having a pressure sensor element configured to detect a PVP value (Fig. 2, transmitter unit 200 including pressure transducer 132), wherein the pressure sensor comprises a first wireless communication device configured to transmit the signal (Fig. 2, transmitter 250 of transmitter unit 200) to a controller device (Fig. 3, receiver unit 400) that comprises a second wireless communication device (Fig. 3, receiver 450 of receiver unit 400), wherein the coupling between the pressure sensor and the controller is a wireless coupling (¶ [0019] where receiver unit 400 communicates with transmitter unit 200 by a wireless link 500).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Munis with the pressure sensor comprising a first wireless communication device configured to transmit the signal to the controller device that comprises a second wireless communication device as taught/suggested by Brockway in order to eliminate the need for connection between the sensor and controller via a cable, thereby making it easier to move the patient or otherwise change the patient's position (Brockway, ¶ [0019]) and/or as a simple substitution of one known pressure sensor and controller device communication means for another to yield no more than predictable results.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munis in view of Woodford, Wolf and McKenna as applied to claim(s) 1 above, and further in view of US 4,648,406 (Miller).
Regarding claim 8, Munis as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the pressure sensor comprises a piezoelectric sensor, a capacitive sensor, a piezoresistive sensor, an electromagnetic sensor, a strain gauge, an optical sensor, a potentiometric sensor, or a thermal sensor. 
Miller teaches/suggests an IV access device (Fig. 1, IV infusion system incorporating the detector of a venous pressure measuring system) comprising a pressure sensor element configured to detect a peripheral venous pressure value, wherein the pressure sensor comprises a piezoelectric sensor, a capacitive sensor, a piezoresistive sensor, an electromagnetic sensor, a strain gauge, an optical sensor, a potentiometric sensor, or a thermal sensor (col. 5, lines 53-62). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Munis with the pressure sensor element comprising a capacitive sensor as taught/suggested by Miller in order to translate pressure into proportional electrical values for further analysis/processing (Miller, col. 5, lines 53-62). This is a simple substitution of one known pressure sensor/transducer type for another to yield no more than predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791